Banke, Presiding Judge.
Plaintiffs brought an action for damages resulting from his motorcycle collision with the defendants’ dog. This appeal is from the grant of defendants’ motion for summary judgment. Held:
To defeat the motion for summary judgment, the plaintiff was obliged to show some evidence from which it could be found that defendants’ dog had a propensity for the mischief complained of, and that the defendants knew of this specific propensity. Turner v. Irvin, 146 Ga. App. 218 (246 SE2d 127) (1978); McNair v. Jones, 137 Ga. App. 13 (223 SE2d 27) (1975). The defendants submitted affidavit and deposition evidence to the contrary, and there is nothing in the record to controvert this evidence. Accordingly, the trial court did not err in granting the defendants’ motion for summary judgment. The principle stated here and in the earlier cases cited was recently reaffirmed in Banks v. Adair, 148 Ga. App. 254 (251 SE2d 88) (1978), involving a directed verdict in a dog-bite case.
Argued March 6, 1979 —
Decided May 8, 1979.
McAllister & Roberts, J. Dunham McAllister, for appellants.
Dennis, Corry, Webb, Carlock & Williams, Robert E. Corry, Jr., Douglas W. Smith, for appellees.

Judgment affirmed.


Underwood and Carley, JJ., concur.